

Exhibit 10.10




LEASE
BMC PROPERTIES, LLC
(as Landlord)
And
BRICKELL BIOTECH, INC.
(as Tenant)










--------------------------------------------------------------------------------





LEASE
THIS LEASE is made the 4th day of August, 2016, by and between BMC PROPERTIES,
LLC, a Colorado limited liability company (“Landlord”) and BRICKELL BIOTECH,
INC., a Delaware corporation (“Tenant”).
W I T N E S S E T H :
1.DEFINITIONS
In addition to other terms, which are defined elsewhere in this Lease, the terms
defined in the following subparagraphs of this Paragraph 1 shall have the
meanings set forth in such subparagraph whenever used in this Lease with the
first letter of each word capitalized.
a.    “Additional Rent” shall mean Tenant’s Pro Rata Share of Operating Expenses
and such other charges as are required to be paid by Tenant to Landlord.
b.    “Base Rent” or “Basic Rental” shall have the meaning as set forth in
Paragraph 4 hereof.
c.    “Brokers” shall mean The Colorado Group, Inc. & Chrisman Commercial, LLC
for Landlord and WWR Real Estate Services, LLC for Tenant.
d.    “Building” shall mean that certain building and other improvements located
at 5777 Central Avenue, Boulder, Colorado 80301, and the real property upon
which such building and improvements is located.
e.    “Commencement Date” shall mean the date the Lease commences pursuant to
Paragraph 3.
f.    “Common Areas” shall mean those portions of the Property, which are made
available to tenants of the Building, their employees, agents and invitees, on a
non-exclusive basis for general use in common, including landscaped areas,
sidewalks, lobby, common hallways, restrooms and showers. Landlord shall have
the right from time-to-time to change the location or character of and to make
alterations or additions to the Common Areas, and to repair and reconstruct the
Common Areas.
g.    “Consumer Price Index” Intentionally Deleted.
h.    The following exhibits, riders and/or addenda are attached to this Lease
and expressly incorporated herein by this reference:
Exhibit A    Depiction of the Permanent Premises & Space Plan
Exhibit B    Rules and Regulations


2

--------------------------------------------------------------------------------




i.    “Landlord’s Notice Address” shall mean c/o Chrisman Commercial, LLC, 864
W. South Boulder Road, Suite 200, Louisville, Colorado 80027, Attn: Steven
Chrisman, or such other address as Landlord may from time-to-time designate.
j.    “Lease Year” shall mean each twelve month period during the Primary Lease
Term or extension thereof.
k.    “Operating Expenses” shall mean all costs and expenses of every kind and
nature paid or incurred by Landlord in the operation, management, repair,
maintenance and administration of the Building as set forth in Paragraph 6
below.
l.    “Parking Spaces” shall mean ten (10) unassigned and uncovered parking
spaces in areas on the Property, which Landlord designates from time-to-time for
parking by tenants in the Building.
m.    “Premises” shall mean both the Temporary Premises and the Permanent
Premises. “Temporary Premises” shall mean Suite 110 in the Building, which is
comprised of approximately 2,477 rentable square feet and “Permanent Premises”
shall mean Suite 102 in the Building, which is comprised of approximately 3,038
rentable square feet as depicted on Exhibit A attached hereto.
n.    “Primary Lease Term.” Subject to adjustment as set forth in Paragraph 3b
below, the term of the Lease shall commence at 12:01 a.m. on the 1st day of
October, 2016 and shall terminate at 12:00 midnight on the 30th day of
September, 2021, unless modified pursuant to Paragraph 3b, a term of five (5)
years.
o.    “Prime Rate” shall mean the rate quoted from time-to-time in the Money
Rates section of The Wall Street Journal that leading banks are charging to
their most credit-worthy customers.
p.    “Property” shall mean that certain real property on which the Building is
situated, located in Boulder, Colorado more particularly described as Lot 3,
Flatirons Industrial Park Filing No. 4 Replat, County of Boulder, State of
Colorado.
q.    “Rent” shall mean Base Rent together with all other monetary obligations
(or other obligations which are capable of being reduced to a monetary sum)
under this Lease.
r.    “Rentable Area” shall mean 58,875 square feet which is all rentable space
available for lease in the Building. If there is a significant change in the
aggregate Rentable Area as a result of an addition to the Building, partial
destruction thereof, modification to the design of the Building, or similar
cause which causes a reduction or increase thereto on a permanent basis,
Landlord shall make such adjustment in the computations as shall be necessary to
provide for any such change. Tenant agrees that the Rentable Area may be
recalculated in the event that the Building and/or the Premises is re-measured.
Notwithstanding such re-measurement, Tenant’s Pro Rata Share and Base Rent shall
not be increased or decreased during the Primary Lease Term.


3

--------------------------------------------------------------------------------




s.    “Reserve Amount” shall mean a reserve for the replacement of heating,
ventilating and air-conditioning unit(s), replacement of the roof, and parking
lot in the amount of THIRTY THOUSAND AND NO/100’s Dollars ($30,000.00) for the
Building. The Reserve Amount does not include the replacement of any make-up air
unit(s) or any dedicated air-conditioning unit(s).
t.    “Security Deposit” shall mean the sum of SIX THOUSAND FIVE HUNDRED NINETY
AND 43/100’s Dollars ($6,590.43).
u.    “Tenant’s Notice Address” shall mean the Premises.
v.    “Tenant’s Permitted Use” shall mean “technical office” pursuant to the
Boulder Revised Code.
w.    “Tenant’s Pro Rata Share” with respect to the Temporary Premises shall
mean 4.4287% and with respect to the Permanent Premises shall mean 5.4317%. This
percentage is calculated by dividing the Premises square footage by 95% of the
Rentable Area. In the event Tenant at any time during the Primary Lease Term, or
any extensions thereof, leases additional space in the Building, Tenant’s Pro
Rata Share shall be recomputed by dividing the total rentable square footage of
the Premises then being leased by Tenant (including any additional space) by 95%
of the Rentable Area and the resulting percentage shall become Tenant’s Pro Rata
Share.
2.    PREMISES. In consideration of the payment of Rent and the keeping and
performance of the covenants and agreements by Tenant, as hereinafter set forth,
Landlord hereby leases and demises unto Tenant the Premises, together with a
nonexclusive right, subject to the provisions hereof, to use all appurtenances
thereto, including the Common Areas.
3.    COMPLETION OF THE PERMANENT PREMISES AND POSSESSION.
a.    Landlord, at its sole cost and expense, except as noted on the Space Plan,
will finish the Permanent Premises in accordance with that specific space plan
attached hereto as Exhibit A (the “Space Plan”). Other than as set forth on the
Space Plan, Landlord shall have no obligations for the completion or remodeling
of the Premises, and Tenant shall accept the Premises in their “as is” condition
on the date the Primary Lease Term commences, Notwithstanding the foregoing,
Landlord shall, at its sole cost and expense, repair any construction defects
related to the Space Plan work so long as Tenant provides notice of such defects
no later than twelve (12) months after the Commencement Date (the “Warranty
Work”). Tenant shall be responsible for any additional costs associated with
changes to the Space Plan requested by Tenant. At Landlord’s option, Tenant
shall have the right, to amortize such additional costs over the term of the
Lease at 10% per annum, and paid by Tenant as additional Base Rent. If the
Permanent Premises are not “Ready for Occupancy,” as hereafter defined, on the
date the Primary Lease Term is to begin, Tenant’s obligation to pay the Base
Rent, its Pro Rata Share of Operating Expenses, and other sums owing hereunder
shall not commence until the Permanent Premises are Ready for Occupancy,
provided, however, from the effective date hereof, other than the payment of
Rent, this Lease, and all of the covenants, conditions, and agreements herein
contained shall be in full force and effect. The postponement of Tenant’s
obligation to pay Rent and other sums herein provided to be paid by Tenant for
such period prior to the delivery of the Permanent Premises to Tenant, Ready for


4

--------------------------------------------------------------------------------




Occupancy, as hereinafter defined, shall be in full settlement of all claims
which Tenant might otherwise have by reason of the Permanent Premises not being
Ready for Occupancy on the date the Primary Lease Term is scheduled to begin.
However, if Tenant takes possession of all or any part of the Permanent Premises
prior to the date the Permanent Premises are Ready for Occupancy for the purpose
of conducting its usual business therein, all terms and provisions of this Lease
shall apply, including the obligations for the payment of all Rent, and other
amounts owing hereunder. “Ready for Occupancy” as used herein shall mean the
date upon which the last of the following occurs: (a) Landlord has substantially
completed the Permanent Premises or any remodeling work therein to be performed
by Landlord, to the extent agreed to in the Space Plan; (b) Landlord’s architect
(or other representative of Landlord) in charge of supervising the completion or
remodeling of the Permanent Premises shall have certified that the work has been
completed in substantial compliance with the Space Plan; and (c) the City of
Boulder has completed its final inspection with respect to the work subject to
the Space Plan. If the Permanent Premises is not Ready for Occupancy as of five
(5) months after execution of this Lease (except for, and to the extent of,
delays caused by unforeseen acts of God, war, riots, fire, hurricanes, tornados,
machinery breakdowns, industry-wide labor disputes, material shortages,
lockouts, failure by the City of Boulder to timely process permits or any other
cause not within reasonable control of Landlord), Tenant at Tenant’s sole
discretion may elect to terminate the lease and have no further obligation,
provided however, any changes to the Space Plan requested by Tenant shall extend
the time for completion by the amount of time required to complete said changes.
Upon reasonable prior coordination with Landlord (and any contractors in the
Permanent Premises), Tenant will be allowed to install phone/data wiring,
furniture, fixtures and equipment prior to the date the Permanent Premises are
Ready for Occupancy, provided, however, installation of the phone/data wiring,
furniture, fixtures and equipment shall not interfere with Landlord’s timely
completion of the Permanent Premises.
b.    If the commencement of the Primary Lease Term is delayed pursuant to
Paragraph 3a above, and such commencement occurs on a day other than the first
day of the month, the Commencement Date of the Primary Lease Term shall be
further delayed until the first day of the following month and Tenant shall pay
proportionate Rent at the same monthly rate set forth herein (also in advance)
for such partial month. In the event said Commencement Date is so delayed, the
expiration of the term hereof shall be extended so that the Primary Lease Term
will continue for the full period set forth in Paragraph 1 hereof. As soon as
the Primary Lease Term commences, Landlord and Tenant shall execute an addendum
to this Lease, if requested by either party, setting forth the exact date on
which the Primary Lease Term commenced and the expiration date of the Primary
Lease Term.
4.    RENT. Tenant agrees to pay to Landlord as Base Rent, without prior notice
or demand, the following amounts:
Schedule of Base Rent (Permanent Premises):


5

--------------------------------------------------------------------------------




Month(s)
Monthly Base Rent
Annual Base Rent
October 2016-September 2017
$4,430.42
$53,165.04
October 2017-September 2018
$4,585.48
$55,025.76
October 2018-September 2019
$4,745.97
$56,951.64
October 2019-September 2020
$4,912.08
$58,944.96
October 2020-September 2021
$5,084.00
$61,008.00
Total Base Rent (Permanent Premises):
$285,095.40



Base Rent for the Temporary Premises shall equal $16.50 per rentable square
foot, for a monthly Base Rent payment of $3,405.88.
Tenant shall begin to pay the Base Rent on the date the Primary Lease Term
commences and thereafter on the first day of each month during the term hereof.
Except as provided herein, all Rents shall be paid in advance, without notice,
set off, abatement, counterclaim, deduction or diminution, at The Colorado
Group, 3434 47`11 Street, Suite 220, Boulder, Colorado 80301, Attn: Susan
Chrisman, or at such place as Landlord, from time-to-time, designates in
writing. Tenant shall pay its first installment of Base Rent to Landlord
simultaneously with its execution of this Lease. In addition, Tenant shall pay
to Landlord Tenant’s Pro Rata Share of Operating Expenses as provided herein and
such other charges as are required by the terms of this Lease to be paid by
Tenant which shall be referred to herein as “Additional Rent.” Landlord shall
have the same rights as to the Additional Rent as it has in the payment of Base
Rent. At no time shall Tenant’s Rent obligation be less than the Base Rent
amount set forth above.
5.    SECURITY DEPOSIT. Simultaneously with its execution of this Lease, Tenant
shall deposit with Landlord the Security Deposit set forth in Paragraph It
above, which shall be held by Landlord as security for the faithful performance
by Tenant of all the terms, covenants, and conditions of this Lease to be kept
and performed by Tenant during the term hereof. If Tenant defaults with respect
to any provision of this Lease, including, but not limited to the provisions
relating to the payment of Rent, Landlord may (but shall not be required to)
use, apply or retain all or any part of the Security Deposit for the payment of
any Rent or for the payment of any amount which Landlord may spend or become
obligated to spend by reason of Tenant’s default, or to compensate Landlord for
any other loss or damage which Landlord may suffer by reason of Tenant’s
default. If any portion of said Security Deposit is so used or applied, Tenant
shall within five (5) days after written demand therefor, deposit cash with
Landlord in an amount sufficient to restore the Security Deposit to its original
amount and Tenant’s failure to do so shall be an Event of Default under this
Lease. Landlord shall not be required to keep the Security Deposit separate from
its general funds, and Tenant shall not be entitled to interest on the Security
Deposit. If Tenant shall fully and faithfully perform every provision of this
Lease to be performed by it, the Security Deposit or any balance thereof shall
be returned to Tenant (or at Landlord’s option, to the last assignee of Tenant’s
interest hereunder) within sixty (60) days after the expiration of the Primary
Lease Term or any extension period thereof.
6.    OPERATING EXPENSES.


6

--------------------------------------------------------------------------------




a.    Operating Expenses means all reasonable and necessary costs and expenses
of every kind and nature, other than those expressly excluded below, paid or
incurred by Landlord in operating, managing, repairing, maintaining and
administering the Building including, without limitation:
(1)    The cost of all insurance required to be kept by Landlord pursuant to
this Lease or by any lender with respect to the Property, and any other
insurance customarily procured for other commercial buildings in the same
geographical area as the Building or which. Landlord may reasonably elect to
obtain with respect to the operation or ownership of the Property and the part
of any claim required to be paid under the deductible portion of any insurance
policies carried by Landlord in connection with the Property.
(2)    The cost of general repairs, maintenance and replacements, excluding
capital expenditures, made from time-to-time by Landlord to the Property,
including costs under mechanical or other maintenance contracts and repairs and
replacements of equipment used in connection with such maintenance and repair
work.
(3)    The cost of pest control, security services, window cleaning, janitorial
and snow and ice removal services.
(4)    The cost of maintaining and repairing common areas, maintaining and
repairing landscaping, and of maintaining and operating fire detection, fire
prevention, lighting and communications systems.
(5)    The cost of all utilities (including, without limitation, water, sewer,
gas and electricity) used or consumed.
(6)    Remuneration (including wages, usual expense accounts and fringe
benefits, costs to Landlord of workmen’s compensation and disability insurance
and payroll taxes) and fees of persons and companies to the extent directly
engaged in operating, repairing, maintaining, or administering the Property.
(7)    The cost of professional property management fees (6% of Basic Rental for
the Property) and costs incurred by Landlord or its agents in engaging
accountants or other consultants to assist in making the computations required
hereunder.
(8)    The cost of capital improvements and structural repairs and replacements
made in, on or to the Property that are [a] made in order to conform to changes
subsequent to the Commencement Date in any applicable laws, ordinances, rules,
regulations or orders of any governmental or quasi-governmental authority having
jurisdiction over the Property; [b] designed primarily or intended to reduce
Operating Expenses or the rate of increase in Operating Expense; or [c] incurred
for redecoration, renovation or replacement of floor coverings of Common Areas.
The items set forth above in [a] through [c] above shall hereafter be
collectively referred to as the “Capital Improvements.” The cost of such Capital
Improvements shall be charged by Landlord to Operating Expense in equal annual
installments over the useful life of such Capital Improvement


7

--------------------------------------------------------------------------------




(as reasonably determined by Landlord) together with interest on the balance of
the unreimbursed cost at 4% above the Prime Rate.
(9)    All real property taxes and assessments levied against the Building by
any governmental or quasi-governmental authority. The foregoing shall include
any taxes, assessments, surcharges, or service or other fees of a nature not
presently in effect which shall hereafter be levied on the Building as a result
of the use, ownership or operation of the Building or for any other reason,
whether in lieu of or in addition to, any current real estate taxes and
assessments; provided, however, any taxes which shall be levied on the rentals
of the Building shall be determined as if the Building were Landlords only
property and, provided further, that in no event shall the term “taxes or
assessments,” as used herein, include any net federal or state income taxes
levied or assessed on Landlord, unless such taxes are a specific substitute for
real property taxes. Such term shall, however, include gross taxes on rentals.
Expenses incurred by Landlord for tax consultants and in contesting the amount
or validity of any such taxes or assessments shall be included in such
computations. The term “assessment” shall include so-called special assessments,
license tax, business license fee, business license tax, commercial rental tax,
levy, charge, penalty or tax, imposed by any authority having the direct power
to tax, including any city, county, state or federal government, or any school,
agricultural, lighting, water, drainage or other improvement or special district
thereof, against the Premises, the Building, or the Property or any legal or
equitable interest of Landlord therein. For the purposes of this Lease, any
special assessments shall be deemed payable in such number of installments as is
permitted by law, whether or not actually so paid. Tenant shall not be
responsible to pay any fines, late charges or penalties assessed against
Landlord as a result of Landlord’s failure to timely pay such taxes and
assessments.
(10)    Other costs and expenses, including supplies, not otherwise expressly
excluded hereunder attributable to the operation, management, repair,
maintenance and administration of the Property.
(11)    The Reserve Amount.
b.    Operating Expenses shall not, however, include the following:
(1)    Any charge for depreciation of the Building and any principal, interest
or other finance charge.
(2)    The cost of any work, including painting, decorating and work in the
nature of tenant finish, which Landlord performs for any tenant in the Building.
(3)    The cost of repairs, replacements or other work occasioned by insured
casualty or defects in construction or equipment to the extent such cost is
reimbursed to Landlord (or not charged to Landlord) by reason of collected
insurance proceeds (using Landlord’s good faith efforts to collect such
proceeds) or any contractors’, manufacturers’ or suppliers’ warranties.
(4)    Expenditures required to be capitalized for federal income tax purposes
(except as expressly authorized above).


8

--------------------------------------------------------------------------------




(5)    Leasing commissions, advertising expenses and other costs incurred in
leasing space in the Building except as otherwise expressly provided in this
Lease.
(6)    The cost of repairing or rebuilding necessitated by condemnation.
(7)    The cost of any damage to the Property or any settlement, payment or
judgment incurred by Landlord, resulting from Landlord’s tortious act, neglect
or breach of this Lease that is not covered by insurance proceeds.
(8)    Costs (including, without limitation, attorneys fees) incurred by
Landlord in attempting to collect Rent or evict tenants from the Building.
(9)    Costs, including, without limitation, any penalties, fines and legal
expenses incurred by Landlord or any other tenant in the Building as a result of
a violation of any federal, state or local law, code or regulation.
c.    Costs for repairs and maintenance of HVAC equipment for the Premises shall
be charged to Tenant by Landlord as costs are incurred by Landlord and shall be
paid by Tenant concurrently with Tenant’s payment of Rent after Landlord
receives an invoice for such repairs and maintenance. Repairs and maintenance
shall include, but not limited to, the replacement of compressors and motors.
Landlord shall use reasonable efforts to allocate such HVAC maintenance charges
equitably among the tenants whose Premises are served by such equipment.
d.    On the date the Primary Lease Term commences and continuing each month
thereafter during the Primary Lease Term (and any extension thereof) Tenant
shall pay to Landlord, at the same time as the Base Rent is paid, an amount
equal to one-twelfth (1/12) of Landlord’s estimate of Tenant’s Pro Rata Share of
Operating Expenses for the particular calendar year, with a final adjustment to
be made between the parties at a later date for said calendar year in accordance
with the procedures set forth herein.
(1)    As soon as practicable following the end of each calendar year during the
Primary Lease Term, or any extension thereof, Landlord shall submit to Tenant a
statement prepared by a representative of Landlord setting forth the exact
amount of Tenant’s Pro Rata Share of the Operating Expenses for the calendar
year just completed. Beginning with each subsequent calendar year, it shall also
set forth the estimated amount of Tenant’s Pro Rata Share of Operating Expenses
for the new calendar year. In no event will the Rent to be paid by Tenant
hereunder ever be less than the Base Rent set forth in Paragraph 1 above.
(2)    To the extent that Tenant’s Pro Rata Share of Operating Expenses for the
period covered by such statement is different from the estimated amount upon
which Tenant paid during the calendar year just completed, Tenant shall pay to
Landlord the difference within twenty (20) days following receipt by Tenant of
such statement from Landlord or receive a credit on the next months’ rental
owing hereunder, as the case may be. Upon request, Landlord shall make available
to Tenant for its review or audit, Landlord’s records of estimated or actual
Operating Expenses. Until Tenant receives such statement, Tenant’s monthly Rent
for the new calendar year shall continue to be paid at the rate paid for the
calendar year just completed, but Tenant shall


9

--------------------------------------------------------------------------------




commence payment to Landlord of the monthly installments of Rent on the basis of
said statement beginning on the first day of the month following the month in
which Tenant receives such statement. Moreover, Tenant shall pay to Landlord or
deduct from the Rent, as the case may be, on the date required for the first
payment of Rent, as adjusted, the difference, if any, between the monthly
installments of Rent so adjusted for the new calendar year and the monthly
installments of Rent actually paid during the new calendar year.
(3)    If, during any particular calendar year, there is a change in the
information on which Landlord based the estimate upon which Tenant is then
making its estimated rental payments so that such estimate furnished to Tenant
is no longer accurate, Landlord shall be permitted to revise such estimate by
notifying Tenant and there shall be such adjustments made in the monthly rental
on the first day of the month following the serving of such statement on Tenant
as shall be necessary by either increasing or decreasing, as the case may be,
the amount of monthly Rent then being paid by Tenant for the balance of the
calendar year as well as an appropriate adjustment in cash based upon the amount
theretofore paid by Tenant during such particular calendar year pursuant to the
prior estimate (but in no event shall any such decrease result in a reduction of
the Base Rent).
e.    Landlord’s and Tenant’s responsibilities with respect to the Operating
Expense adjustment described herein shall survive the expiration or early
termination of this Lease, and Landlord shall have the right to retain the
Security Deposit, or so much thereof as it deems necessary, to secure such
payment attributable to the year in which this Lease terminates.
f.    If Tenant shall dispute the amount of an adjustment submitted by Landlord
or the proposed estimated increase or decrease on the basis of which Tenant’s
Rent is to be adjusted as provided in Paragraphs 6d(2) or 6d(3) above, Tenant
shall give Landlord written notice of such dispute within thirty (30) days after
Landlord advises Tenant of such adjustment or proposed increase or decrease. If
Tenant does not give Landlord such notice within such time, then Tenant shall be
deemed to have waived its right to dispute the amounts so determined. If Tenant
timely objects, Tenant shall have the right to engage its own certified public
accountants (“Tenant’s Accountants”) for the purpose of verifying the accuracy
of the statement complained of or the reasonableness of the estimated increase
or decrease. If Tenant’s Accountants determine that an error has been made,
Landlord and Tenant’s Accountants shall use reasonable efforts to agree upon the
matter, failing which the parties shall settle the dispute by arbitration or in
such other manner as they agree. Notwithstanding the pendency of any dispute
over any particular statement, Tenant shall continue to pay Landlord the amount
of the adjusted monthly installments of Rent determined by Landlord until the
adjustment has been determined to be incorrect as aforesaid. A delay by Landlord
in submitting any statement contemplated herein for any calendar year shall not
affect the provisions of this Paragraph 6 or constitute a waiver of Landlord’s
rights as set forth herein for said calendar year or any subsequent calendar
years during the Primary Lease Term and any extensions thereof.
g.    Notwithstanding anything contained herein to the contrary, if any lease
entered into by Landlord with any tenant in the Building provides for a separate
basis of computation for any Operating Expenses with respect to its premises,
then, to the extent that Landlord determines that an adjustment should be made
in making the computations herein provided for, Landlord shall


10

--------------------------------------------------------------------------------




be permitted to modify the computation of Operating Expenses and Rentable Area
for a particular calendar year, in order to eliminate or otherwise modify any
such expenses which are paid for in whole or in part by such tenant.
Furthermore, in making any computations contemplated hereby, Landlord shall also
be permitted to make such adjustments and modifications to the provisions of
this Paragraph 6 as shall be reasonably necessary to achieve a fair and
equitable allocation of the costs to the Tenant based upon Tenant’s usage of
such services and the intention of the parties within this Paragraph 6.
h.    As of the date of this Lease, Landlord estimates that Operating Expenses
shall equal approximately $8.53 per rentable square foot of the Premises on an
annual basis, resulting in a monthly obligation of $1,761.15 for the Temporary
Premises and $2,160.01 for the Permanent Premises. A cost breakdown of the 2016
estimated Operating Expenses is as follows:
Taxes


$168,000.00


Common Area Janitorial


$15,000.00


Security & Fire Monitoring


$8,400.00


Water & Sewer’


$14,000.00


Management Fee


$36,000.00


Snow Removal


$27,000.00


Gas & Electric


$84,000.00


Insurance


$10,000.00


Trash & Recycling


$6,800.00


Repairs & Maintenance


$58,000.00


Reserve for Replacements


$30,000.00


Landscaping


$20,000.00


Total


$477,200.00





7.    USE. Tenant shall use the Premises 24 hours a day, 7 days a week, 365 days
a year for Tenant’s Permitted Use and shall not use or permit the Premises to be
used for any other purpose without the prior written consent of Landlord. Tenant
shall not do or permit anything to be done in or about the Premises nor bring or
keep anything therein which will in any way increase the existing rate or affect
any fire or other insurance upon the Building or any of its contents, or cause
cancellation of any insurance policy covering said Building or any part thereof
or any of its contents. Tenant shall not do or permit anything to be done in or
about the Premises which will, in any way, obstruct or interfere with the rights
of other tenants or occupants of the Building or injure or annoy them or use or
allow the Premises to be used for any improper, immoral, unlawful or
objectionable purpose, nor shall Tenant cause, maintain or permit any nuisance
in, on or about the Premises. Tenant shall not commit or suffer to be committed
any waste in or upon the Premises. Tenant shall comply with the Rules and
Regulations for the Premises, as further described in Paragraph 18.
8.    COMPLIANCE WITH LAW. Tenant shall not use the Premises or permit anything
to be done in or about the Premises which will, in any way, conflict with any
law, statute, ordinance or governmental rule or regulation now in force or which
may hereafter be enacted or promulgated. Tenant shall, at its sole cost and
expense, promptly comply with all laws, statutes, ordinances and


11

--------------------------------------------------------------------------------




governmental rules, regulations or requirements now in force or which may
hereafter be in force, and with the requirements of any board of fire insurance
underwriters or other similar bodies now or hereafter constituted, relating to,
or affecting the condition, use or occupancy of the Premises. The judgment
against Tenant, whether Landlord be a party thereto or not, that Tenant has
violated any law, statute, ordinance or governmental rule, regulation or
requirement, shall be conclusive of that fact as between Landlord and Tenant.
Landlord shall be responsible for compliance with any law, statute, ordinance or
governmental rule or regulation now in force or which may hereafter be enacted
or promulgated regarding the Property and the improvements located thereon to
the extent that the same are not dependent upon the specific use of the
Premises.
9.    ALTERATIONS AND ADDITIONS. Tenant shall not make or suffer to be made any
alterations, additions or improvements (collectively, “Alterations”) to or of
the Premises or any part thereof without the reasonable prior written consent of
Landlord. Any Alterations to or of said Premises, including, but not limited to,
wall covering, paneling and built-in cabinet work, but excepting movable
furniture and trade fixtures, shall, on the expiration of the term, become a
part of the realty and belong to Landlord and shall be surrendered with the
Premises. In the event Landlord consents to the making of any Alterations to the
Premises by Tenant, the same shall be made by Tenant at its sole cost and
expense, and any contractor or person selected by Tenant to make the same, must
first be reasonably approved of in writing by Landlord. Upon the expiration or
earlier termination of the term hereof, Tenant shall, upon the written demand by
Landlord, at Tenant’s sole cost and expense, forthwith and with all due
diligence, remove any Alterations which have been designated by Landlord to be
removed, and repair any damage to the Premises caused by such removal.
10.    REPAIRS.
a.    Subject to Landlord’s obligations pursuant to Section 10(b) below, Tenant
shall, at its sole cost and expense, keep the Premises and every part thereof in
good condition and repair, damage thereto from causes beyond the reasonable
control of Tenant and ordinary wear and tear excepted. Tenant shall, upon the
expiration or sooner termination of this Lease hereof, surrender the Premises to
Landlord in good condition, ordinary wear and tear and damage from causes beyond
the reasonable control of Tenant excepted. Except as specifically provided in
Section 10(b) below or in an addendum, if any, to this Lease, Landlord shall
have no obligation whatsoever to alter, remodel, improve, repair, decorate or
paint the Premises or any part thereof, and the parties hereto affirm that
Landlord has made no representations to Tenant respecting the condition of the
Premises or the Building except as specifically herein set forth.
b.    Landlord shall repair and maintain the common areas, exterior of the
Building, structural portions of the Building, including the roof, basic
plumbing, air conditioning, heating, and electrical and sprinkler systems
installed or furnished by Landlord, unless such maintenance and repairs are
caused in part or in whole by the act, neglect, fault or omission of any duty by
Tenant, its agents, servants, employees or invitees, in which case Tenant shall
pay to Landlord the reasonable cost of such maintenance and repairs. The cost of
all such repairs (except repairs of structural defects) shall be included in
Operating Expenses, except as otherwise provided herein. Landlord shall not be
liable for any failure to make any such repairs or to perform any maintenance


12

--------------------------------------------------------------------------------




unless such failure shall persist for an unreasonable time after written notice
of the need of such repairs or maintenance is given to Landlord by Tenant.
Except as specifically provided in Paragraph 21 below regarding reconstruction
after a casualty, and so long as Tenant’s access to, and use and enjoyment of,
the Premises shall not be unreasonably interfered with, there shall be no
abatement of Rent and no liability of Landlord by reason of any injury to or
interference with Tenant’s business arising from the making of any repairs,
alterations or improvements in or to any portion of the Building or the Premises
or in or to fixtures, appurtenances and equipment therein. Except in the event
of an emergency involving imminent threat to life or substantial property
damage, Tenant waives the right to make repairs at Landlord’s expense under any
law, statute or ordinance now or hereafter in effect.
c.    Notwithstanding the foregoing, if Landlord fails to make any repairs or to
perform any maintenance required of Landlord hereunder and within Landlord’s
reasonable control, and such failure shall persist for an unreasonable time (not
less than thirty (30) days) after written notice of the need for such repairs or
maintenance is given to Landlord and unless Landlord has commenced such repairs
or maintenance during such period and is diligently pursuing the same, Tenant
may (but shall not be required to) following a second notice (which notice shall
have a heading in at least 12-point type, bold and all caps “FAILURE TO RESPOND
SHALL RESULT IN TENANT EXERCISING SELF-HELP RIGHTS”) and Landlord’s failure to
commence repairs within five (5) days after receipt of such second notice,
perform such repairs or maintenance in accordance with the provisions of this
Lease governing Tenant’s repairs and Alterations and Tenant shall be entitled to
offset all third party costs and expenses incurred by Tenant therefor against
the subsequent monthly installment of Base Rent, provided Tenant delivers to
Landlord appropriate invoices and back-up documentation regarding such costs and
expenses.
11.    LIENS. Tenant shall keep the Premises and the Property free from any
liens arising out of any work performed, materials furnished or obligations
incurred by Tenant. Landlord may require, at Landlord’s sole option, that Tenant
shall provide to Landlord, at Tenant’s sole cost and expense, a lien and
completion bond or other security reasonably acceptable to Landlord in an amount
equal to one and one-half (1-1/2) times any and all estimated cost of
improvements, additions, or alterations in the Premises, to insure Landlord
against any liability for mechanics’ and materialmen’s liens and to insure
completion of the work.
12.    ASSIGNMENT AND SUBLETTING.
a.    Except as expressly provided below, Tenant shall not either voluntarily or
by operation of law, assign or transfer this Lease or any portion or interest
therein, and shall not sublet the said Premises or any part thereof, or any
right or privilege appurtenant thereto, or suffer any other person (the
employees, agents, servants and invitees of Tenant excepted) to occupy or use
the said Premises, or any portion thereof, without the prior written reasonable
consent of Landlord. Tenant may not mortgage, pledge or encumber this Lease
without Landlord’s prior written consent which may be withheld in Landlord’s
sole and absolute discretion. The consent to one assignment, subletting,
occupation or use by any other person shall not be deemed to be a consent to any
subsequent assignment, subletting, occupation or use by another person. Any such
assignment


13

--------------------------------------------------------------------------------




or subletting without such consent shall be void, and shall, at the option of
Landlord, constitute an Event of Default under this Lease.
b.    Tenant may assign this Lease or sublease part or all of the Premises
without Landlord’s consent to: (i) any corporation, partnership or other
business entity that controls, is controlled by, or is under common control with
Tenant, (ii) any corporation, partnership or other business entity resulting
from a merger or consolidation with Tenant, or (iii) to any entity which
acquires substantially all of Tenant’s assets or capital stock.
c.    Fifty percent (50%) of any Rent or other consideration realized by Tenant
under any such assignment, subletting or occupancy in excess of the Basic Rental
and other sums payable hereunder, after amortization of the reasonable and
documented costs incurred by Tenant for leasing commissions and leasehold
improvements in connection with such assignment, subletting or occupancy over
the term of such assignment, subletting or occupancy, shall be paid to Landlord
by Tenant. Landlord may charge a reasonable fee not to exceed $1,000 to pay for
its expenses to review any proposed assignment, sublease, or encumbrance.
13.    HOLD HARMLESS.
a.    Tenant shall indemnify and hold harmless Landlord against and from any and
all claims arising from Tenant’s use of the Premises for the conduct of its
business or from any activity, work, or other thing done or permitted by Tenant
in or about the Property, and shall further indemnify and hold harmless Landlord
against and from any and all claims arising from any breach or default in the
performance of any obligation on Tenant’s part to be performed under the terms
of this Lease, or arising from any act or negligence of Tenant, or any officer,
agent, employee, guest, or invitee of Tenant, and from all and against all
costs, reasonable attorneys’ fees, expenses and liabilities incurred in or about
any such claim or any action or proceeding brought thereon, and, in any case,
action or proceeding be brought against Landlord by reason of any such claim,
Tenant, upon notice from Landlord shall defend the same at Tenant’s expense.
Tenant, as a material part of the consideration to Landlord, hereby assumes all
risk of damage to property or injury to persons, in, upon or about the Premises,
from any cause other than Landlord’s gross negligence or willful and wanton
acts. Landlord or its agents shall not be liable for any damage to property
entrusted to employees of the Building, nor for loss or damage to any property
by theft or otherwise, nor for any injury to or damage to persons or property
resulting from fire, explosion, falling plaster, steam, gas, electricity, water
or rain which may leak from any part of the Building or from the pipes,
appliances or plumbing therein or from the roof, street or subsurface or from
any other place resulting from dampness or any other cause whatsoever, unless
caused by or due to the gross negligence or willful and wanton acts of Landlord,
its agents, servants or employees. So long as Tenant’s access to, and use and
enjoyment of, the Premises shall not be unreasonably interfered with, Landlord
or its agents shall not be liable for interference with the light or other
incorporeal hereditament, loss of business by Tenant, nor shall Landlord be
liable for any latent defects in the Premises or in the Building, except for the
Warranty Work. Tenant shall give prompt notice to Landlord in case of fire or
accidents in the Premises or in the Building or of defects therein.
b.    Landlord shall indemnify and hold harmless Tenant against and from any and
all claims arising from Landlord’s activity, work, or other thing done,
permitted or suffered by


14

--------------------------------------------------------------------------------




Landlord in or about the Property, and shall further indemnify and hold harmless
Tenant against and from any and all claims arising from any breach or default in
the performance of any obligation on Landlord’s part to be performed under the
terms of this Lease, or arising from the negligence or willful or wanton acts of
Landlord, or any officer, agent, or employee of Landlord, and from all and
against all costs, reasonable attorneys’ fees, expenses and liabilities incurred
in or about any such claim or any action or proceeding brought thereon, and, in
any case, action or proceeding be brought against Tenant by reason of any such
claim, Landlord, upon notice from Tenant shall defend the same at Landlord’s
expense.
14.    SUBROGATION. Landlord and Tenant hereby mutually waive their
respective rights of recovery against each other for any loss, damage or claim
under any fire, extended coverage and other property insurance policies actually
maintained by such party or required to be maintained by such party under the
terms of this Lease. Each party shall obtain any special endorsements, if
required by their insurer to evidence compliance with the aforementioned waiver.
15.    INSURANCE.
a.    Tenant shall, at Tenant’s expense, obtain and keep in force during the
term of this Lease a policy of comprehensive general liability insurance with
limits not less than $2,000,000, for each occurrence, with a $4,000,000 general
aggregate, insuring Landlord and Tenant against any liability arising out of the
ownership, use, occupancy or maintenance of the Premises and all areas
appurtenant thereto, as their interests may appear. The limit of said insurance
shall not, however, limit the liability of Tenant hereunder. Tenant may carry
said insurance under a blanket policy, providing, however, said insurance by
Tenant shall add the Landlord as an additional insured under the Comprehensive
General Liability. If Tenant shall fail to procure and maintain said insurance,
Landlord may, but shall not be required to, procure and maintain same, but at
the expense of Tenant. Tenant shall deliver to Landlord prior to occupancy of
the Premises certificates evidencing the existence and amounts of such
insurance. No policy shall be cancelable or subject to reduction of coverage
except after thirty (30) days’ prior written notice to Landlord.
b.    Landlord shall obtain and maintain, on a full replacement cost basis,
“Special Form” property insurance covering the improvements on the Property,
including all of the Building (including the Premises, but excluding Tenant’s
personal property, furniture, fixtures and equipment), as well as such loss of
rents, business interruption, liability or any other insurance, as it reasonably
deems appropriate, with such companies and on such terms and conditions as
Landlord reasonably deems acceptable. The cost of such insurance shall be an
Operating Expense.
16.    SERVICES AND UTILITIES. Landlord agrees to furnish to the
Premises during reasonable hours of generally recognized business days,
electricity for normal lighting and fractional horsepower office machines and
heat and air conditioning to keep the Premises in a condition consistent with
other similar buildings in the Boulder area. If Tenant wishes to have air
conditioning and heat to the Premises between the hours of 6:00 pm and 6:30 am
Monday through Friday and the 48 hours of Saturday and Sunday, Tenant agrees to
pay for


15

--------------------------------------------------------------------------------




the cost of the system as estimated by Control Service Center. Landlord shall
also maintain and keep lighted the common stairs, common entries and toilet
rooms in the Building of which the Premises are a part. Landlord shall not be
liable for, and Tenant shall not be entitled to, any reduction of rental by
reason of Landlord’s failure to furnish any of the foregoing when such failure
is caused by accident, breakage, repairs, strikes, lockouts or other labor
disturbances or labor disputes of any character, or by any other cause, similar
or dissimilar, beyond the reasonable control of Landlord. Landlord shall not be
liable under any circumstances for a loss or injury to property, however
occurring, through or in connection with or incidental to failure to furnish any
of the foregoing, except as to Landlord’s gross negligence or willful and wanton
acts. Wherever heat generating machines or equipment are used in the Premises
which affect the temperature otherwise maintained by the air conditioning
system, Landlord reserves the right to install supplementary air conditioning
equipment in the Premises and the cost thereof, including the cost of
installation, and the cost of operation and maintenance thereof shall be paid by
Tenant to Landlord within ten (10) days after demand by Landlord.
Tenant will not, without written consent of Landlord, use any apparatus or
device in the Premises, including, but without limitation thereto, electronic
data processing machines, punch card machines, and machines using in excess of
120 volts, which will in any way increase the amount of electricity usually
furnished or supplied for the use of the Premises as general office space; nor
connect with electric current except through existing electrical outlets in the
Premises, any apparatus or device, for the purpose of using electric current. If
Tenant shall require water or electric current in excess of that usually
furnished or supplied for the use of the Premises as general office space,
Tenant shall first procure the reasonable prior written consent of Landlord.
Landlord may cause a water meter or electrical current meter to be installed in
the Premises, so as to measure the amount of water and electric current consumed
for any such use. The cost of any such meters and of installation, maintenance
and repair thereof shall be paid for by Tenant and Tenant agrees to pay to
Landlord promptly upon demand therefor by Landlord for all such water and
electric current consumed as shown by said meters at the rates charged for such
services by the local public utility furnishing the same, plus an additional
expense as reasonably determined by Landlord incurred in keeping account of the
water and electric current so consumed. [f a separate meter is not installed,
such excess cost for such water and electric current will be established by an
estimate made by a utility company or electrical engineer.
17.    PERSONAL PROPERTY TAXES. Tenant shall pay, or cause to be paid, before
delinquency, any and all taxes levied or assessed and which become payable
during the term hereof upon all Tenant’s leasehold improvements, equipment,
furniture, fixtures and personal property located in the Premises; except that
which has been paid for by Landlord, and is the standard of the Building. In the
event any or all of Tenant’s equipment, furniture, fixtures and personal
property shall be assessed and taxed with the Building, Tenant shall pay to
Landlord its share of such taxes within thirty (30) days after receipt by Tenant
from Landlord of a statement in writing setting forth the amount of such taxes
applicable to Tenant’s property which statement shall include a copy of the tax
bill.
18.    RULES AND REGULATIONS. The current Rules and Regulations for the Premises
are attached hereto as Exhibit B and are incorporated herein by this reference.
Tenant shall


16

--------------------------------------------------------------------------------




faithfully observe and comply with the Rules and Regulations that Landlord
shall, from time-to-time, promulgate. Landlord reserves the right, from
time-to-time, to make all reasonable additions and modifications to said Rules
and Regulations, which shall be binding upon Tenant upon delivery of a copy of
them to Tenant. Landlord shall not be responsible to Tenant for the
nonperformance of any said Rules and Regulations by any other tenants or
occupants. Landlord will use commercially reasonable efforts to apply and
enforce the Rules and Regulations in a nondiscriminatory manner. In the event of
a conflict between the terms of the Rules and Regulations and the terms of the
Lease, the terms of this Lease shall control.
19.    HOLDING OVER. Tenant shall have no right to hold over after the term
without the express prior written consent of Landlord which may be withheld in
Landlord’s sole and absolute discretion. If Tenant remains in possession of the
Premises or any part after the expiration of the term hereof, without the
express written consent of Landlord, such occupancy shall be on all terms of
this Lease except on a month-to-month basis and at a rental in the amount of one
and one-half times the last monthly Base Rent.
20.    ENTRY BY LANDLORD. Landlord reserves, and shall during normal business
hours upon reasonable notice to Tenant (which may be verbal to Tenant’s on-site
manager) the right to enter the Premises, inspect the same, and to supply any
service to be provided by Landlord to Tenant hereunder, to submit said Premises
to prospective purchasers or during the last six months of the term to
prospective tenants, to post notices of non-responsibility, and to alter,
improve or repair the Premises and any portion of the Building of which the
Premises are a part that Landlord may deem necessary or desirable, without
abatement of Rent (so long as Tenant’s access to, and use and enjoyment of, the
Premises is not unreasonably interfered with) and may for that purpose in
connection with any work to be performed by Landlord under this Lease. Landlord
shall not be required to give any notice to Tenant in the event of any
emergency, for recurring services (e.g., janitorial) or if Tenant has vacated
the Premises. Landlord may erect scaffolding and other necessary structures
where reasonably required by the character of the work to be performed, always
providing that the business of Tenant shall not be interfered with unreasonably.
Tenant hereby waives any claim for damages or for any injury or inconvenience to
or interference with Tenant’s business, any loss of occupancy or quiet enjoyment
of the Premises, and any other loss occasioned thereby unless caused by gross
negligence or willful and wanton acts of Landlord. For each of the aforesaid
purposes, Landlord shall, at all times, have and retain a key with which to
unlock all of the doors in, upon and about the Premises, and Landlord shall have
the right to use any and all means which Landlord may deem proper to open said
doors in an emergency, in order to obtain entry to the Premises without
liability to Tenant except for the gross negligence or willful and wanton
conduct of Landlord. Any entry to the Premises obtained by Landlord by any of
said means, or otherwise shall not, under any circumstances, be construed or
deemed to be a forcible or unlawful entry into, or a detainer of, the Premises,
or an eviction of Tenant from the Premises or any portion thereof. Tenant shall
not change the locks to the Premises without Landlord’s written consent.
21.    RECONSTRUCTION. In the event the Premises, or the Building of which the
Premises are a part, are damaged by fire or other perils covered by extended
coverage insurance, Landlord agrees to forthwith repair the same to
substantially the same condition as existed immediately prior to such damage;
and this Lease shall remain in full force and effect, except that


17

--------------------------------------------------------------------------------




Tenant shall be entitled to a proportionate reduction of the Rent while such
repairs are being made, such proportionate reduction to be based upon the extent
to which the damage and the making of such repairs shall materially and
adversely interfere with the business carried on by Tenant in the Premises. If
the damage is due to the fault or neglect of Tenant or its employees, there
shall be no abatement of Rent.
In the event the Premises or the Building of which the Premises are a part are
damaged as a result of any cause other than the perils covered by fire and
extended coverage insurance, then Landlord shall forthwith repair the same
within one hundred and fifty (150) days of casualty, provided the extent of the
destruction be less than ten percent (10%) of the then full replacement cost of
the Premises or the Building of which the Premises are a part. In the event the
destruction of the Premises or the Building is to an extent greater than ten
percent (10%) of the full replacement cost, then Landlord shall have the option:
(1) to repair or restore such damage, this Lease continuing in full force and
effect, but the Rent to be proportionately reduced as hereinabove in this
Paragraph provided; or (2) give notice to Tenant at any time within thirty (30)
days after such damage terminating this Lease as of the date specified in such
notice, which date shall be no less than thirty (30) and no more than sixty (60)
days after the giving of such notice. In the event of giving such notice, this
Lease shall expire and all interest of Tenant in the Premises shall terminate on
the date so specified in such notice and the Rent, reduced by a proportionate
amount, based upon the extent, if any, to which such damage materially
interfered with the business carried on by Tenant in the Premises, shall be paid
up to date of said such termination. Notwithstanding anything to the contrary
contained in this paragraph, Landlord shall not have any obligation whatsoever
to repair, reconstruct or restore the Premises when the damage resulting from
any casualty covered under this paragraph occurs during the last twelve (12)
months of the term of this Lease or any extension thereof and in the event of
such casualty during the last twelve (12) months of the term of this Lease, and
Landlord shall have the right to terminate this Lease by giving written notice
to Tenant within thirty (30) days of such casualty.
Landlord shall not be required to repair any injury or damage by fire or other
cause, or to make any repairs or replacements of any panels, decoration, office
fixtures, railings, floor coverings, partitions, or any other property installed
in the Premises by Tenant unless covered by Landlord’s insurance as part of the
Building.
Except as otherwise expressly authorized hereunder, Tenant shall not be entitled
to any compensation or damages from Landlord for loss of the use of the whole or
any part of the Premises or Tenant’s personal property.
22.    DEFAULT. The occurrence of any one or more of the following events shall
constitute an Event of Default:
a.    The vacating or abandonment of the Premises by Tenant, without payment of
Rent.
b.    The failure by Tenant to make any payment of Rent or any other payment
required to be made by Tenant hereunder, within five (5) days after receipt of
written notice that the same is past due.


18

--------------------------------------------------------------------------------




c.    The failure by Tenant to observe or perform any of the covenants,
conditions or provisions of this Lease to be observed or performed by Tenant,
other than described in Paragraph 22b above, where such failure shall continue
for a period of thirty (30) days after written notice thereof by Landlord to
Tenant; provided, however, that if the nature of Tenant’s default is such that
more than thirty (30) days are reasonably required for its cure, then Tenant
shall not be deemed to be in default if Tenant commences such cure within said
thirty (30) day period and thereafter diligently prosecutes such cure to
completion.
d.    The making by Tenant of any general assignment or general arrangement for
the benefit of creditors; or the filing by or against Tenant of a petition to
have Tenant adjudged a bankrupt, or a petition of reorganization or arrangement
under any law relating to bankruptcy (unless, in the case of a petition filed
against Tenant, the same is dismissed within sixty [60] days); or the
appointment of a trustee or a receiver to take possession of substantially all
of Tenant’s assets located at the Premises or of Tenant’s interest in this
Lease, where possession is not restored to Tenant within thirty (30) days; or
the attachment, execution or other judicial seizure of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease,
where such seizure is not discharged in thirty (30) days.
If Landlord is in default in the performance of any obligation under this Lease
on the part of Landlord to be performed and such default continues for a period
of thirty (30) days after Tenant’s written notice to Landlord specifying the
nature of the default, then Tenant may exercise any right or remedy it may
possess at law or equity, which is not otherwise waived in this Lease. If the
default set forth in Tenant’s notice cannot reasonably be cured within thirty
(30) days, then Landlord shall not be deemed to be in default if (i) Landlord
notifies Tenant in writing that it will cure the default, (ii) commences to cure
the default within such thirty (30)-day period, and (iii) proceeds diligently
and in good faith thereafter to cure such default and does cure such default
within a reasonable time.
23.    REMEDIES IN DEFAULT. In the event of any Event of Default or other breach
by Tenant, Landlord may at any time thereafter, with or without notice or
demand, and without limiting Landlord in the exercise of a right or remedy which
Landlord may have by reason of such Event of Default or breach:
a.    Reenter and take possession of the Premises or any part thereof and
repossess the same as of Landlord’s former estate and expel Tenant and those
claiming through or under Tenant and remove the effects of both or either,
without being deemed guilty of any manner of trespass and without prejudice to
any remedies for arrears of Rent or preceding breach of covenants or conditions.
Should Landlord elect to reenter, as provided in this paragraph, or should
Landlord take possession pursuant to legal proceedings or pursuant to any notice
provided for by law, Landlord may, from time-to-time, without terminating this
Lease, relet the Premises or any part thereof, either alone or in conjunction
with other portions of the Building of which the Premises are a part, in
Landlord’s or Tenant’s name but for the account of Tenant, for such term or
terms (which may be greater or less than the period which would otherwise have
constituted the balance of the term of this Lease) and on such conditions and
upon such other terms (which may include concessions of free Rent and alteration
and repair of the Premises) as Landlord, in its absolute discretion, may
determine and Landlord may collect and receive the Rents therefor. Landlord
shall in no way be


19

--------------------------------------------------------------------------------




responsible or liable for any failure to relet the Premises, or any part
thereof, or for any failure to collect any Rent due upon such reletting, but
Landlord shall use commercially reasonable efforts to mitigate its damages. No
such reentry or taking possession of the Premises by Landlord shall be construed
as an election on Landlord’s part to terminate this Lease unless a written
notice of such intention be given to Tenant. No notice from Landlord hereunder
or under a forcible entry and detainer statute or similar law shall constitute
an election by Landlord to terminate this Lease unless such notice specifically
so states. Landlord reserves the right following any such reentry and/or
reletting to exercise its right to terminate this Lease by giving Tenant such
written notice, in which event the Lease will terminate as specified in said
notice.
b.    If Landlord elects to take possession of the Premises as provided in
Paragraph 23a above without terminating the Lease, Tenant shall pay to Landlord
(i) the Rent and other sums as herein provided, which would be payable hereunder
if such repossession had not occurred, less (ii) the net proceeds, if any, of
any reletting of the Premises after deducting all of Landlord’s expenses
incurred in connection with such reletting, including, but without limitation,
all repossession costs, brokerage commissions, legal expenses, attorneys’ fees,
expenses of employees, alteration, remodeling, and repair costs and expenses of
preparation for such reletting. Unpaid installments of rent or other sums shall
bear interest from the date due at the rate of twenty percent (20%) per annum.
If, in connection with any reletting, the new lease term extends beyond the
existing term or the premises covered thereby include other premises not part of
the Premises, a fair apportionment of the Rent received from such reletting and
the expenses incurred in connection therewith, as provided aforesaid, will be
made in determining the net proceeds received from such reletting. In addition,
in determining the net proceeds from such reletting, any Rent concessions will
be apportioned over the term of the new lease unless Tenant agrees otherwise.
Tenant shall pay such amounts to Landlord monthly on the days on which the Rent
and all other amounts owing hereunder would have been payable if possession had
not been retaken and Landlord shall be entitled to receive the same from Tenant
on each such day;
c.    Give Tenant written notice of intention to terminate this Lease on the
date of such given notice or on any later date specified therein and, on the
date specified in such notice, Tenant’s right to possession of the Premises
shall cease and the Lease shall thereupon be terminated, except as to Tenant’s
liability hereunder as hereinafter provided, as if the expiration of the term
fixed in such notice were the end of the term herein originally demised. In the
event this Lease is terminated pursuant to the provisions of this Paragraph,
Tenant shall remain liable to Landlord for damages in an amount equal to the
Rent and other sums which would have been owing by Tenant hereunder for the
balance of the term had this Lease not been terminated less the net proceeds, if
any, of any reletting of the Premises by Landlord subsequent to such
termination, after deducting all Landlord’s expenses in connection with such
reletting, including, but without limitation, the expenses enumerated above.
Landlord shall be entitled to collect such damages from Tenant monthly on the
days on which the Rent and other amounts would have been payable hereunder if
this Lease had not been terminated and Landlord shall be entitled to receive the
same from Tenant on each such day. Alternatively, at the option of Landlord, in
the event this Lease is terminated, Landlord shall be entitled to recover
forthwith against Tenant as damages for loss of the bargain and not as a penalty
an amount equal to the worth at the time of termination of the excess, if any,
of the amount of Rent reserved in this Lease for the balance of the term hereof
over the then Reasonable Rental


20

--------------------------------------------------------------------------------




Value of the Premises for the same period plus all amounts incurred by Landlord
in order to obtain possession of the Premises and relet the same, including
attorneys’ fees, reletting expenses, alterations and repair costs, brokerage
commissions and all other like amounts. It is agreed that the “Reasonable Rental
Value” shall be the amount of rental which Landlord can obtain as Rent for the
remaining balance of the term. Landlord agrees to use commercially reasonable
efforts to mitigate its damages; or
d.    Pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decision of the State of Colorado.
24.    EMINENT DOMAIN. If more than twenty-five percent (25%) of the Premises
shall be taken or appropriated by any public or quasi-public authority under the
power of eminent domain, either party hereto shall have the right, at its
option, to terminate this Lease by giving written notice to the other party, and
Landlord shall be entitled to any and all income, Rent, award, or any interest
therein whatsoever which may be paid or made in connection with such public or
quasi-public use or purpose, and Tenant shall have no claim against Landlord or
the condemning authority for the value of any unexpired term of this Lease. If
less than twenty-five percent (25%) of the premises is taken, or neither party
elects to terminate as herein provided, the rental thereafter to be paid shall
be proportionately reduced. If more than ten percent (10%) of the Building other
than the Premises may be so taken or appropriated, Landlord shall have the right
at its option to terminate this Lease by giving thirty (30) days written notice
to Tenant and shall be entitled to the entire award as above provided. Tenant
shall, however, have the right to pursue a separate claim directly against the
condemning authority for any damage suffered as a result of such taking.
25.    ESTOPPEL STATEMENT. Landlord and Tenant shall at any time and from
time-to-time, upon not less than ten (10) business days’ prior written notice
from the other party, execute, acknowledge, and deliver to the other party a
statement in writing, (a) certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease as so modified, is in full force and effect); (b) the
date to which the rental and other charges are paid in advance, if any; (c)
acknowledging that there are not, to Tenant’s or Landlord’s knowledge, as
appropriate, any uncured defaults on the part of the other party hereunder, or
specifying such defaults if any are claimed; and (d) such other items reasonably
requested by the other party. Any such statement may be relied upon by any
prospective purchaser or encumbrancer of all or any portion of the real property
of which the Premises are a part. Tenant Estoppel Statement shall be in a
commercially-reasonable form as Landlord’s lender may reasonably require.
26.    PARKING. Tenant shall have the right to use in common with other tenants
or occupants of the Building the parking facilities of the Building, subject to
the Rules and Regulations. Landlord shall have no liability for any damage to
property in or about the parking areas and Tenant hereby waives all claims
arising in connection therewith, and agrees to indemnify Landlord for any claims
arising out of or in connection with Tenant’s use of the Parking Spaces.
27.    AUTHORITY OF PARTIES. Each individual executing this Lease on behalf of
Tenant represents and warrants that he is duly authorized to execute and deliver
this Lease on behalf of Tenant, in accordance with a duly adopted resolution or
in accordance with the operating


21

--------------------------------------------------------------------------------




agreement, partnership agreement or other governing entity documentation, and
that this Lease is binding upon Tenant in accordance with its terms.
28.    GENERAL PROVISIONS.
a.    Waiver. The waiver by Landlord of any term, covenant, or condition herein
contained shall not be deemed to be a waiver of such term, covenant or condition
or any subsequent breach of the same or any other term, covenant or condition
herein contained. The subsequent acceptance of Rent hereunder by Landlord shall
not be deemed to be a waiver of any preceding breach by Tenant of any term,
covenant or condition of this Lease, other than the failure of Tenant to pay the
particular rental so accepted, regardless of Landlord’s knowledge of such
preceding breach at the time of the acceptance of such Rent.
b.    Notices. All notices and demands which may or are to be required or
permitted to be given by either party to the other hereunder shall be in
writing, except the verbal notice by Landlord to Tenant as stated in Paragraph
20. All notices and demands by Landlord to Tenant shall be sent by a) United
States Mail, postage prepaid, or b) nationally recognized overnight bonded
courier, addressed to Tenant at the address set forth in Paragraph 1 u above, or
to such other place as Tenant may, from time-to-time, designate in a notice to
Landlord. All notices and demands by Tenant to Landlord shall be sent by a)
United States Mail, postage prepaid, or b) nationally recognized overnight
bonded courier, addressed to Landlord at the address set forth in Paragraph 1i
above, or to such other person or place as Landlord may, from time-to-time,
designate in a notice to Tenant. Notice shall be deemed effective on the third
(3rd) business day after the date postmarked, if sent by United States Mail, and
on the next business day if sent by nationally recognized overnight bonded
courier.
c.    Joint Obligation. If there is more than one entity or individual which
comprises Tenant under this Lease, then the obligations hereunder imposed upon
Tenant shall be joint and several.
d.    Headings and Paragraph Titles. The headings and paragraph titles of this
Lease are for reference purposes only and shall have no effect upon the
construction or interpretation of any part hereof.
e.    Time. Time is of the essence of this Lease and each and all of its
provisions.
f.    Successors and Assigns. The covenants and conditions herein contained,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of the parties hereto.
g.    Recordation. Tenant shall not record this Lease or a short form memorandum
hereof or any other document which makes reference to this Lease without the
prior written consent of Landlord which may be withheld in Landlord’s sole and
absolute discretion. Any such recording without Landlord’s consent shall be
considered an Event of Default.


22

--------------------------------------------------------------------------------




h.    Quiet Possession.    Upon Tenant paying the Rent reserved hereunder and
observing and performing all of the covenants, conditions and provisions on
Tenant’s part to be observed and performed hereunder, Tenant shall have quiet
possession of the Premises for the entire term hereof against all parties
claiming by, through or under Landlord, subject to all the provisions of this
Lease.
i.    Late Charges. Tenant hereby acknowledges that late payment by Tenant to
Landlord of Rent or other sums due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges, and late charges which may be imposed upon Landlord by
terms of any mortgage or trust deed covering the Premises. Accordingly, if any
installment of Rent or of a sum due from Tenant shall not be received by
Landlord or Landlord’s designee within five (5) days after said amount is due,
then Tenant shall pay to Landlord a one-time late charge equal to five percent
(5%) of such overdue amount. The parties hereby agree that such late charges
represent a fair and reasonable estimate of the cost that Landlord will incur by
reason of the late payment by Tenant. Acceptance of such late charges by
Landlord shall in no event constitute a waiver of Tenant’s default with respect
to such overdue amount, nor prevent Landlord from exercising any of the other
rights and remedies granted hereunder.
j.    Prior Agreements. This Lease contains all of the agreements of the parties
hereto with respect to any matter covered or mentioned in this Lease, and no
prior agreements or understanding pertaining to any such matters shall be
effective for any purpose. No provision of this Lease may be amended or added to
except by an agreement in writing signed by the parties hereto or their
respective successors in interest. This Lease shall not be effective or binding
on any party until fully executed by both parties hereto.
k.    Attorneys’ Fees. In the event of any action or proceeding brought by
either party against the other under this Lease, the prevailing party shall be
entitled to recover all costs and expenses, including the fees of its attorneys
in such action or proceeding in such amount as the court may adjudge reasonable
as attorneys’ fees.
l.    Sale of Premises by Landlord. In the event of any sale of the Building,
and assignment of Tenant’s Security Deposit to a purchaser, Landlord shall be
and is hereby entirely freed and relieved of all liability under any and all of
its covenants and obligations contained in or derived from this Lease arising
out of any act, occurrence or omission occurring after the consummation of such
sale; and the purchaser, at such sale or any subsequent sale of the Premises,
shall be deemed, without any further agreement between the parties or their
successors in interest or between the parties and any such purchaser, to have
assumed and agreed to carry out any and all of the covenants and obligations of
Landlord under this Lease.
m.    Subordination, Non-Disturbance and Attornment. Within ten (10) days after
request of Landlord, Tenant will, in writing, subordinate its rights hereunder
to the lien of any first mortgage or first deed of trust to any bank, insurance
company or other lending institution, now or hereafter in force against the land
and Building of which the Premises are a part, and upon any buildings hereafter
placed upon the land of which the Premises are a part, and to all advances made
or hereafter to be made upon the security thereof


23

--------------------------------------------------------------------------------




In the event any proceedings are brought for foreclosure, or in the event of the
exercise of the power of sale under any mortgage or deed of trust made by
Landlord covering the Premises, Tenant shall attorn to the purchaser upon any
such foreclosure or sale and recognize such purchaser as Landlord under this
Lease.
Tenant will agree to confirm its subordination and attornment pursuant to a
commercially-reasonable subordination, non-disturbance and attornment reasonably
requested by Landlord’s lender.
n.    Name. Tenant shall not use the name of the Building or of the development
in which the Building is situated for any purpose other than as an address of
the business to be conducted by Tenant in the Premises.
o.    Separability. Any provision of this Lease which shall prove to be invalid,
void or illegal shall in no way affect, impair or invalidate any other provision
hereof and such other provision shall remain in full force and effect.
p.    Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.
q.    Choice of Law. This Lease shall be governed by the laws of the State of
Colorado.
r.    Signs and Auctions. Tenant shall not place any sign upon the Premises or
Building or conduct any auction thereon without Landlord’s prior written consent
which shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, Landlord agrees to provide to Tenant, at
Landlord’s sole cost and expense, Building standard signage on the monument sign
for the Building and Building standard directory signage and Building standard
suite entry signage during the term of this Lease if and where applicable. Any
future modifications to said signage shall be at Tenant’s sole cost and expense.
s.    Landlord’s Liability. The liabilities of the partners or members of
Landlord pursuant to this Lease shall be limited to the assets of the
partnership or limited liability company, and Tenant, its successors and assigns
hereby waive all right to proceed against any of the partners, members, or the
officers, shareholders, or directors of any corporate partner of Landlord. The
term “Landlord,” as used in this paragraph, shall mean only the owner or owners
at the time in question of the fee title or an interest in a ground lease of the
Property. Notwithstanding anything to the contrary contained herein, the extent
of Landlord’s liability under this Lease shall be limited to the Property
(including, without limitation, Landlord’s real property interest therein and
interest in rental income therefrom), and Tenant shall not seek any personal
liability against Landlord or any of Landlord’s partners or members.
t.    Waiver of Jury Trial. Landlord and Tenant waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties to this
Lease against the other on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of


24

--------------------------------------------------------------------------------




Landlord and Tenant, Tenant’s use of occupancy of the Premises, or any other
claims (except claims for personal injury or property damage), and any emergency
statutory or any other statutory remedy.
u.    Lender/Mortgagees.    This Lease, at Landlord’s option, shall, subject to
typical non-disturbance rights in favor of tenant, be subordinate to any
mortgage or deed of trust (now or hereafter placed upon the land and the
Building of which the Premises are a part, and upon any buildings hereafter
placed upon the land of which the Premises are a part, and to all advances made
or hereafter to be made upon the security hereof), including any amendment,
modification or restatement of such documents. Tenant agrees that with respect
to any of the foregoing documents, no documentation, other than this Lease,
shall be required to evidence such subordination and non-disturbance. Notice to
Landlord of any such alleged default shall be ineffective unless notice is
simultaneously delivered to any holder of a mortgage and/or deed of trust
affecting all or any portion of the land and the Building of which the Premises
are a part (“Mortgagees”), as hereafter provided. Tenant agrees to give all
Mortgagees, by certified mail, return receipt requested, a copy of any notice of
default served upon Landlord, provided that prior to such notice Tenant has been
notified, in writing (by way of notice of Assignment of Rents and Leases, or
otherwise), of the address of such Mortgagees. Tenant further agrees that if
Landlord shall have failed to cure such default within the time provided for in
this Lease, then the Mortgagees shall have an additional thirty (30) days within
which to cure such default or, if such default cannot be cured within that time,
then such additional time as may be necessary, if, within such thirty (30) days,
any Mortgagee has commenced and is diligently pursuing the remedies necessary to
cure such default (including, but not limited to, commencement of foreclosure
proceedings, if necessary to effect such cure), in which event this Lease shall
not be terminated while such remedies are being so diligently pursued. In no
event will Landlord, Tenant or any Mortgagee be responsible for any
consequential damages incurred by Tenant as a result of any default, including,
but not limited to, lost profits or interruption of business as a result of any
alleged default by Landlord or Tenant hereunder.
v.    Arbitration. Except for an action to gain possession of the Premises (and
any corresponding claim for damages resulting from Tenant’s alleged unlawful
detainer) and except as provided below, any and all disputes arising under or
related to this Lease which cannot be resolved through negotiations between the
parties shall be submitted to binding arbitration. If the parties fail to reach
a settlement of their dispute within fifteen (15) days after the earliest date
upon which one of the parties notified the other(s) of its desire to attempt to
resolve the dispute, then the dispute shall promptly be submitted to arbitration
by a single arbiter through the Judicial Arbiter Group (“JAG”), any successor of
the Judicial Arbiter Group, or any similar arbitration provider who can provide
a former judge to conduct such arbitration if JAG is no longer in existence, or
an arbiter appointed by the court. The arbiter shall be selected by JAG or the
court on the basis, if possible, of his or her expertise in the subject
matter(s) of the dispute. The decision of the arbiter shall be final,
nonappealable and binding upon the parties, and it may be entered in any court
of competent jurisdiction. The arbitration shall take place in Boulder,
Colorado. The arbitrator shall be bound by the laws of the State of Colorado
applicable to the issues involved in the arbitration and all Colorado rules
relating to the admissibility of evidence, including, without limitation, all
relevant privileges and the attorney work product doctrine. All such discovery
shall be completed in accordance with the time limitations prescribed in the
Colorado Rules of Civil Procedure, unless otherwise agreed by the parties or
ordered by the arbitrator on the basis of strict necessity adequately
demonstrated


25

--------------------------------------------------------------------------------




by the party requesting an extension or reduction of time. The arbitrator shall
have the power to grant equitable relief where applicable under Colorado law.
The arbitrator shall issue a written opinion setting forth her or his decision
and the reasons therefor within thirty (30) days after the arbitration
proceeding is concluded. The obligation of the parties to submit any dispute
arising under or related to this Agreement to arbitration as provided in this
Paragraph shall survive the expiration or earlier termination of this Agreement.
Notwithstanding the foregoing, either party may seek and obtain an injunction or
other appropriate relief from a court to preserve or protect the status quo with
respect to any matter pending conclusion of the arbitration proceeding, but no
such application to a court shall in any way be permitted to stay or otherwise
impede the progress of the arbitration proceeding.
w.    Financial Statements. Tenant shall provide their most recent annual
financial statements, including statements of income and expense and statements
of net worth (“financial statements”) within fifteen (15) business days
following the written request of Landlord. Landlord may request said annual
financial statements no more than twice during any twelve (12) month period.
Said financial statements shall be verified as being true and correct and
Landlord agrees to keep said financial statements confidential, but may use said
annual financial statements for purposes of obtaining financing upon or in
connection with the sale of the Property. At the time Landlord requests
financial statements from Tenant, Landlord shall advise Tenant if the financial
statements will be given to a third party and to whom the financial statements
will be submitted and Landlord shall, if requested to do so by Tenant, use
commercially reasonable efforts to obtain from such individual or entity a
written agreement which shall provide that said financial statements will be and
shall remain confidential. If Tenant has not previously submitted the required
financial statements to Landlord, within fifteen (15) days after the execution
of this Lease, Tenant shall submit to Landlord its most recent financial
statements.
x.    Consents and Approvals. Unless otherwise specifically provided herein, any
consent or approval to be given under this Lease shall not be unreasonably
withheld, conditioned or delayed by either party.
29.    BROKERS. Tenant warrants that it has had no dealings with any real estate
brokers or agents in connection with the negotiation of this Lease excepting
only the Brokers listed in Paragraph 1 c, and it knows of no other real estate
broker or agent who is entitled to a commission in connection with this Lease.
Tenant hereby agrees to indemnify Landlord for any loss or damage, including
defense costs, arising out of claims from brokers or other finders other than
the Brokers referenced above.
30.    HAZARDOUS MATERIALS AND ENVIRONMENTAL CONSIDERATIONS.
a.    Tenant covenants and agrees that Tenant and its agents, employees,
contractors and invitees shall comply with all Hazardous Materials Laws (as
hereinafter defined). Without limiting the foregoing, Tenant covenants and
agrees that it will not use, generate, store or dispose of, nor permit the use,
generation, storage or disposal of Hazardous Materials (as hereinafter defined)
on, under or about the Premises, nor will it transport or permit the
transportation of Hazardous Materials to or from the Premises, except in strict
and full compliance with any applicable Hazardous Materials Laws. Any Hazardous
Materials located on the Premises shall be handled in


26

--------------------------------------------------------------------------------




an appropriately controlled environment which shall include the use of such
equipment (at Tenant’s expense) as is necessary to meet or exceed standards
imposed by any Hazardous Materials Laws and in such a way as not to interfere
with any other tenant’s use of its premises. Upon breach of any covenant
contained herein, Tenant shall, at Tenant’s sole expense, cure such breach by
taking all action prescribed by any applicable Hazardous Materials Laws or by
any governmental authority with jurisdiction over such matters.
b.    Tenant shall inform Landlord at any time of (i) any Hazardous Materials it
intends to use, generate, handle, store or dispose of, on or about or transport
from, the Premises (other than regular office and cleaning supplies) and (ii) of
Tenant’s discovery of any event or condition which constitutes a violation of
any applicable Hazardous Materials Laws. Tenant shall provide to Landlord copies
of all communications to or from any governmental authority or any other party
relating to Hazardous Materials affecting the Premises.
c.    Tenant shall indemnify and hold Landlord harmless from any and all claims,
judgments, damages, penalties, fines, costs, liabilities, expenses or losses
(including without limitation, diminution on value of the Premises, damages for
loss or restriction on use of all or part of the Premises, sums paid in
settlement of claims, investigation of site conditions, or any cleanup, removal
or restoration work required by any federal, state or local governmental agency,
attorney’s fees, consultant fees and expert fees) which arise as a result of or
in connection with any breach of the foregoing covenants or any other violation
contained herein shall also accrue to the benefit of the employees, agents,
officers, directors and/or partners of Landlord.
d.    Upon termination of the Lease and/or vacation of the Premises, Tenant
shall properly remove all Hazardous Materials and, provided that Landlord
reasonably believes that such a report is necessary, shall provide to Landlord
an environmental audit report, prepared by a professional consultant
satisfactory to Landlord and at Tenant’s sole expense, certifying that the
Premises have not been subjected to environmental harm caused by Tenant’s use
and occupancy of the Premises. Landlord shall grant to Tenant and its agents or
contractors such access to the Premises as is necessary to accomplish such
removal and prepare such report.
e.    “Hazardous Materials” shall mean (a) any chemical, material, substance or
pollutant which poses a hazard to the Premises or to persons on or about the
Premises or would cause a violation of or is regulated by any Hazardous
Materials Laws, and (b) any chemical, material or substance defined as or
included in the definitions of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “extremely hazardous waste”, “restricted hazardous
waste”, “toxic substances”, “regulated substances”, or words of similar import
under any applicable federal, state or local law or under the regulations
adopted or publications promulgated pursuant thereto, including, but not limited
to, the Comprehensive Environmental Response. Compensation and Liability Act of
1980, as amended, 42 U.S.C. Sec. 9601, et seq.; the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. Sec. 1801, et seq.; the Resource
Conservation and Recover Act, as amended, 42 U.S.C. Sec. 6901, et seq.; the
Solid Waste Disposal Act, 42 U.S.C. Sec. 6991 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Sec. 1251, et seq., of the Colorado
Revised Statutes. “Hazardous Materials Laws” shall mean any federal, state or
local laws, ordinances, rules, regulations, or policies (including, but not
limited to, those laws


27

--------------------------------------------------------------------------------




specified above) relating to the environment, health and safety or the use,
handling, transportation, production, disposal, discharge or storage of
Hazardous Materials, or to industrial hygiene or the environmental conditions
on, under or about the Premises. Said term shall be deemed to include all such
laws as are now in effect or as hereafter amended and all other such laws as may
hereafter be enacted or adopted during the term of this Lease.
f.    All obligations of Tenant pursuant to this Section 30 shall survive and
continue after the expiration of this Lease or its earlier termination for any
reason.
g.    Tenant further covenants and agrees that it shall not install any storage
tank (whether above or below ground) on the Premises without obtaining the prior
written consent of Landlord, which consent may be conditioned upon further
requirements imposed by Landlord with respect to, among other things, compliance
by Tenant with any applicable laws, rules, regulations or ordinances and safety
measures or financial responsibility requirements.
31.    OPTION TO RENEW. If Tenant is not then in default of the terms, covenants
and conditions herein contained, Tenant shall have the option to renew this
Lease for two (2) additional terms of three (3) years each. In the event Tenant
desires to exercise said option, Tenant shall give written notice of such fact
to Landlord not less than six (6) months prior to the expiration of the then
current term of this Lease. In the event of such exercise, this Lease shall be
deemed to be extended for the additional period on the same terms and
conditions; provided however, Landlord shall have the option of increasing Basic
Rental to the then existing market rate for similar office space in the Boulder
vicinity (such market rate to be determined by the mutual agreement of Landlord
and Tenant or by an MAI real estate appraiser with at least 10 years of
experience appraising similar properties in Boulder, which appraiser shall be
jointly engaged by Landlord and Tenant). Basic monthly rental shall increase
three and one-half percent (3.5%) each year commencing the second year of the
additional term.
32.    MISCELLANEOUS.
a.    Landlord and Tenant agree to keep the terms and conditions of this Lease
confidential, including any proposals and discussions related to this Lease. The
foregoing confidentiality obligation shall not apply with respect to the
following: (a) information that is publically available; (b) information
acquired through a third-party; (c) information required by Landlord or Tenant
in connection with an action regarding this Lease; and (d) information required
to be disclosed pursuant to court order.
b.    If Tenant is not then in default of the terms, covenants and conditions
herein contained, Tenant shall have the right-of-first refusal, subject to any
right-of-first refusal existing as of the date of this Lease, to lease any
contiguous space in the Building, at such time as Landlord receives an offer
from a third party to lease the space. Tenant shall have five (5) business days
after receipt of written notice from Landlord of an offer to lease the space
from a third party to enter into a modification of this Lease to include the
additional space under this Lease and on the same terms and conditions of the
third party offer.


28

--------------------------------------------------------------------------------




c.    Tenant shall be allowed to use up to four (4) bike storage lockers during
the term of the lease at no additional costs to Tenant, provided, however, any
bike locker user shall be required to make a $100 security deposit when a bike
locker key is issued to them.
d.    Tenant acknowledges that Landlord’s Broker Steven Chrisman has an interest
in BMC Properties, LLC and Landlord’s Brokers, Steven Chrisman and Susan
Chrisman, are Managing Members of BMC Properties, LLC and therefore shall be
acting in the capacity of the Landlord as well.
e.    Tenant shall have a one-time right to terminate this Lease, effective on
the last day of the 36th month of the Primary Lease Term, by providing six (6)
months prior written notice to Landlord and present to Landlord, within thirty
(30) days of such notice, a termination fee equal to the unamortized tenant
improvement costs and the unamortized brokerage fees, amortized at 8% per annum.
In addition, Tenant shall pay two (2) months Base Rent and Additional Rent, at
the then current rates.
f.    Notwithstanding anything herein to the contrary, Tenant shall have the
right to occupy the Temporary Premises as of September 1, 2016 until such time
as the Permanent Premises is Ready for Occupancy. Although the Primary Lease
Term shall not commence unless and until Tenant occupies the Permanent Premises
as provided herein, the parties shall be subject to the balance of the Lease
provisions during Tenant’s occupancy of the Temporary Premises. Tenant shall pay
the final month’s Base Rent and Additional Rent on a prorated basis.
(signature page follows)




29

--------------------------------------------------------------------------------







LANDLORD:
 
TENANT:
BMC PROPERTIES, LLC
 
BRICKELL BIOTECH, INC.
 
 
 
By: /s/ Steven P. Chrisman______________
 
By: /s/ Andrew Sklawer_____________
Steven P. Chrisman
Manager
864 W. South Boulder Road, Suite 200
Louisville, Colorado 80027
Tax I.D. 84-1322498
 
Andrew Sklawer
COO
2600 SW 3rd Avenue, Suite 300
Miami, FL 33129
Tax I.D. 270943393











    

--------------------------------------------------------------------------------





exhibit1010executedle_image1.jpg [exhibit1010executedle_image1.jpg]






    

--------------------------------------------------------------------------------





EXHIBIT B
to
Lease
Rules and Regulations
1.    No sign, picture, name, notice or other object shall be displayed or
affixed on any part of the Premises (including all common areas) which is
visible from outside the Premises without the prior written consent of the
Landlord, which consent shall not be unreasonably withheld. Landlord shall have
the right to remove any such object without notice and at the expense of Tenant.
2.    Landlord may assign a pro rata share of parking spaces to Tenant, but in
no event shall Tenant be assigned any less than ten (10) parking spaces. Tenant,
its employees and invitees shall not use parking spaces in the Premises assigned
to another tenant.
3.    Sidewalks, corridors, lobbies and stairways in the Premises shall not be
used for storage or be obstructed by bicycles or any other objects. Tenant shall
not go upon the roof of the Premises or into any mechanical system.
4.    Tenant shall not alter any lock nor install any new or additional locks on
any door of the Premises without written consent of Landlord, which consent
shall not be unreasonably withheld.
5.    Toilets, urinal and wash bowls shall not be used for any purpose other
than that for which they were constructed and no foreign substance of any kind
shall be thrown therein.
6.    Tenant shall not, without the prior consent of Landlord, not to be
unreasonably withheld, overload the floor of the Premises, or mark, glue, drive
nails or screws, or cut or drill into the partitions, woodwork, walls, ceilings,
floor or doors or in any way deface the Premises.
7.    No furniture, freight or equipment of any kind shall be brought into the
Premises without the consent of Landlord, which consent shall not be
unreasonably withheld, and all moving shall be done at such times and in such
manner as Landlord may designate, so as not to interfere with other tenants.
There shall not be used in any space, or in any public hall, any hand trucks
except those equipped with rubber tires and side guards.
8.    Tenant shall not permit the Premises to be used in a manner offensive to
Landlord or other occupants of the Premises by reason of noise, odors or
vibrations, or interfere in any way with other tenants. Tenant shall not discard
anything outside of its entrance door or in corridors, lobbies or other common
areas unless safely stored in non-combustible containers.
9.    Tenant shall not keep in the Premises any combustible fluid or material,
except in very small quantities and by verbal agreement by Landlord, and except
typical quantities of office cleaning supplies.
10.    Landlord will direct electricians as to where and how telephone and
electrical wires are to be introduced. No boring or cutting of wires will be
allowed without the consent of Landlord, which consent shall not be unreasonably
withheld.


Exhibit B

--------------------------------------------------------------------------------




11.    No furniture or merchandise will be received in the Premises or carried
up or down in the elevators except between such hours and in such elevators as
shall be designated by Landlord. Tenant shall cause its movers to use only the
loading facilities and elevator designated by Landlord. Tenant shall obtain
Landlord’s prior approval of moving time. In the event Tenant’s movers damage
any part of the Premises, Tenant shall immediately pay to Landlord the amount
required to repair damage.
12.    Tenant shall see that the doors of the Premises are closed and locked
before leaving the Premises and must observe strict care and caution that all
water faucets or water apparatus are entirely shut off, and that the electricity
is entirely shut off so as to prevent waste, except as necessary for a
medical/surgical practice.
13.    Tenant shall not solicit any occupant of the Premises and shall cooperate
to prevent same.
14.    No window shades, blinds, screens or draperies will be attached or
detached by Tenant without Landlord’s prior consent, which consent shall not be
unreasonably withheld. Tenant agrees to abide by Landlord’s rules with respect
to maintaining uniform curtains, draperies and linings at all windows so that
the Premises will present a uniform exterior appearance. The blinds shall be of
a light color.
15.    Tenant shall furnish chair pads under all chairs or stools in the
carpeted areas of the Premises.
16.    Subject to the terms of the Lease, Landlord shall at all times have the
right to inspect the Premises.
17.    Bicycles are not allowed in Premises. When they are not being used, they
shall be kept either in the bicycle lockers, if any, or in the bicycle racks
furnished by Landlord.
18.    Tenant shall have all carpeted areas of the Premises professionally
cleaned within five (5) business days after vacating the space.
19.    Cigarette or cigar smoking is allowed only in the outdoor designated
smoking areas. SMOKING INSIDE OF BUILDINGS IS NOT ALLOWED. Cigarette/cigar butts
are to be disposed of only in the butts bins provided in the designated smoking
area.




Exhibit B

--------------------------------------------------------------------------------





FIRST AMENDMENT TO LEASE
THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into effective as of
the 26” day of August 2016 (the “Effective Date”) by and between BMC PROPERTIES,
LLC, a Colorado limited liability company (the “Landlord”), and BRICKELL
BIOTECH, INC., a Delaware corporation (the “Tenant”), collectively, the
“Parties,” and individually, a “Party.”
Recitals:
WHEREAS, the Parties are each party to that certain August 4, 2016 Lease
regarding space within the building (the “Building”) located on that certain
real property more particularly described as Lot 3, Flatirons Industrial Park
Filing No. 4 Replat, County of Boulder, State of Colorado (the “Lease”);
WHEREAS, capitalized terms not otherwise defined herein shall have the meaning
given to such terms by the Lease;
WHEREAS, pursuant to the Lease, the “Temporary Premises” is defined as Suite 110
in the Building (“Suite 110”); and WHEREAS, the Parties desire to: (a) change
the Temporary Premises to Suite 105 in the Building, which consists of
approximately 4,746 rentable square feet (“Suite 105”); (b) confirm that
Tenant’s Pro Rata Share and Rent obligations shall remain unchanged; and (c)
amend the Lease to reflect the foregoing and otherwise, all as set forth herein.
Agreement:
NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:
1.AMENDMENT TO LEASE.
1.1    The definition of “Temporary Premises” in the Lease is hereby amended so
that it refers to Suite 105, rather that Suite 110. Notwithstanding the fact
that Suite 105 contains more rentable square footage than Suite 110, the Parties
acknowledge and agree that Tenant’s Pro Rata Share with respect to the Temporary
Premises and Tenant’s Rent obligations with respect to the Temporary Premises
(including, without limitation, Base Rent and Operating Expenses) shall be
determined based upon the rentable square footage in Suite 110, and therefore
shall not change.
1.2    Section 32(f) of the Lease is hereby amended to include the following:
(a)    Landlord shall provide the Temporary Premises furnished with the prior
tenant’s (the “Prior Tenant”) furniture for use by Tenant; and
(b)    Landlord shall use commercially-reasonable efforts to help facilitate the
sale to Tenant of some of Prior Tenant’s glass white boards (those boards
subject to the sale to be designated by Tenant) for an amount equal to the cost
to have such boards removed and





--------------------------------------------------------------------------------




the walls of the Temporary Premises patched, which cost Landlord currently
estimates will be approximately $800.
2.    ATTORNEYS’ FEES. In the event any action is commenced to enforce the terms
of this amendment, the prevailing party in any such action shall be awarded its
costs and expenses, including reasonable attorneys’ fees through all appeals, in
addition to any other remedy awarded in such action.
3.    EFFECT OF AMENDMENT. Unless otherwise modified pursuant to this amendment,
the terms of the lease shall remain of full force and effect. In the event of
any conflict between the terms of this amendment and the terms of the balance of
the lease, the terms of this amendment shall control.
4.    COUNTERPARTS, FACSIMILE/ELECTRONIC SIGNATURES. This amendment may be
executed in any number of counterparts, each of which shall be deemed an
original with the same effect as if the signatures thereto and hereto were upon
the same instrument. Facsimile or electronic signatures shall have the same
force and effect as original signatures.






--------------------------------------------------------------------------------







EXECUTED by the Parties as of the Effective Date.


LANDLORD:
 
TENANT:
 
 
 
BMC PROPERTIES, LLC, a
 
BRICKELL BIOTECH, INC., a
Colorado limited liability company
 
Delaware corporation
 
 
 
By: /s/ Steven P. Chrisman___________
 
By: /s/ Andy Sklawer_______________
Steven P. Chrisman, Manager
 
Andy Sklawer, COO











    

--------------------------------------------------------------------------------





SECOND AMENDMENT TO LEASE
THIS SECOND AMENDMENT TO LEASE (“Amendment”) is made and entered into as of the
19th day of January, 2017 by and between BMC PROPERTIES, LLC, a Colorado limited
liability company (“Landlord”) and BRICKELL BIOTECH, INC., a Delaware
corporation (“Tenant”).
The parties hereto agree to modify that certain August 4, 2016 Lease to which
they are both a party, which Lease concerns that certain premises located at
5777 Central Avenue more particularly described in the Lease, as follows:
33.    Paragraph In is modified to read as follows:
n.    “Primary Lease Term.” The tell of the Lease shall commence at 12:01 a.m.
on the 1st day of November, 2016 and shall terminate at 12:00 midnight on the
31st day of October, 2021, a term of five (5) years.
34.    Paragraph 4 is modified to read as follows:
RENT. Tenant agrees to pay to Landlord as Base Rent, without prior notice or
demand, the following amounts:
Schedule of Base Rent (Permanent Premises):
Month(s)
Monthly Base Rent
Annual Base Rent
November 2016-October 2017
$4,430.42
$53,165.04
November 2017-October 2018
$4,585.48
$55,025.76
November 2018-October 2019
$4,745.97
$56,951.64
November 2019-October 2020
$4,912.08
$58,944.96
November 2020-October 2021
$5,084.00
$61,008.00
Total Base Rent (Permanent Premises):
$285,095.40



Base Rent for the Temporary Premises shall equal $16.50 per rentable square
foot, for a monthly Base Rent payment of $3,405.88.
Tenant shall begin to pay the Base Rent on the date the Primary Lease Term
commences and thereafter on the first day of each month during the term hereof.
Except as provided herein, all Rents shall be paid in advance, without notice,
set off, abatement, counterclaim, deduction or diminution, at The Colorado
Group, 3434 47th Street, Suite 220, Boulder, Colorado 80301, Attn: Susan
Chrisman, or at such place as Landlord, from time-to-time, designates in
writing. Tenant shall pay its first installment of Base Rent to Landlord
simultaneously with its execution of this Lease. In addition, Tenant shall pay
to Landlord Tenant’s Pro Rata Share of Operating Expenses as provided herein and
such other charges as are required by the terms of this Lease to be paid by
Tenant which shall be referred to herein as “Additional Rent.” Landlord shall
have the same rights as to the Additional Rent as it has in the payment of Base
Rent. At no time shall Tenant’s Rent obligation be less than the Base Rent
amount set forth above.





--------------------------------------------------------------------------------




35.    Tenant hereby acknowledges delivery of possession of the Permanent
Premises (as defined in the Lease) on November 1, 2016.
36.    Other than as modified herein, all terms and conditions of the Lease
shall remain unchanged.
37.    In the event any action is commenced to enforce the terms of this
Amendment or the obligations of the parties pursuant hereto, the prevailing
party in any such action shall be awarded its costs and expenses, including
reasonable attorneys’ fees through all appeals, in addition to any other remedy
awarded in such action.
38.    This Amendment may be executed in counterparts which, when taken
together, shall constitute but one and the same document. A facsimile or
electronic signature of a party on this Amendment shall have the same force and
effect as an original signature.






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this document as of the date
above written.


LANDLORD:
 
TENANT:
BMC PROPERTIES, LLC
 
BRICKELL BIOTECH, INC.
 
 
 
By: /s/ Steven P. Chrismas______________
 
By: /s/ Andy Sklawer______________
Steven P. Chrisman 
Manager
864 W. South Boulder Road, Suite 200
Louisville, Colorado 80027
Tax I.D. 84-1322498
 
Andy Sklawer 
COO 
5777 Central Avenue, Suite 102
Boulder, Colorado 80301
Tax I.D. 27-0943393









    

--------------------------------------------------------------------------------





THIRD AMENDMENT TO LEASE
THIS THIRD AMENDMENT TO LEASE (“Amendment”) is made and entered into as of
January 1, 2018 by and between BMC PROPERTIES, LLC, a Colorado limited liability
company (herein called “Landlord”), and BRICKELL BIOTECH, INC., a Delaware
corporation (herein called “Tenant”).
The parties hereto agree to modify that certain August 4, 2016 Lease (as
previously amended) to which they are both a party (“Lease”), which Lease
concerns that certain premises located at 5777 Central Avenue as more
particularly described in the Lease, as follows:
39.    Paragraph 1s is modified to read as follows:
s.    “Reserve Amount” shall mean a reserve for the replacement of heating,
ventilating and air-conditioning unit(s), replacement of the roof, and
replacement of the parking lot in the amount of THIRTY THOUSAND AND NO/100’s
Dollars ($30,000.00) per annum. The Reserve Amount shall not be used to pay
costs related to the maintenance, repair or replacement of any Tenant-specific
HVAC or other equipment as described in Paragraph 6c below.
40.    Paragraph 6a(2) is modified to read as follows:
(2)    Except for the costs described in Paragraph 6c below, the cost of general
repairs, maintenance and replacements, excluding capital expenditures, made from
time-to-time by Landlord to the Property, including costs under mechanical or
other maintenance contracts and repairs and replacements of equipment used in
connection with such maintenance and repair work.
41.    Paragraph 6c is modified to read as follows:
c.    Notwithstanding anything herein to the contrary, costs for repairs and
maintenance of Tenant-specific HVAC equipment or other Tenant-specific equipment
required for Tenant’s use of the Premises (e.g. supplemental HVAC unit(s),
dedicated air-conditioning unit(s), make-up air unit(s), exhaust fan(s), and
humidification system(s)) are not included in the general Operating Expenses for
the Building but shall be separately charged to Tenant as costs are incurred by
Landlord and shall be paid by Tenant concurrently with Tenant’s payment of Rent
after Landlord receives an invoice for such repairs and maintenance. Repairs and
maintenance shall include, but are not limited to, the replacement of
compressors and motors for the above described Tenant-specific HVAC or other
equipment.
4.     Other than as modified herein, all terms and conditions of the Lease
shall remain unchanged.
5.    In the event any action is commenced to enforce the terms of this
Amendment or the obligations of the parties pursuant hereto, the prevailing
party in any such action shall be





--------------------------------------------------------------------------------




awarded its costs and expenses, including reasonable attorneys’ fees through all
appeals, in addition to any other remedy awarded in such action.
1.    This Amendment may be executed in counterparts which, when taken together,
shall constitute but one and the same document. A facsimile or electronic
signature of a party on this Amendment shall have the same force and effect as
an original signature.






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this document as of the date
above written.


LANDLORD:
 
TENANT:
BMC PROPERTIES, LLC
 
BRICKELL BIOTECH, INC.
 
 
 
By: /s/ Steven P. Christmas ____________
 
By: /s/ Andy Sklawer_______________
Steven P. Chrisman 
Manager
864 W. South Boulder Road, Suite 200
Louisville, Colorado 80027
Tax I.D. 84-1322498
 
Andy Sklawer 
COO 
5777 Central Avenue, Suite 102
Boulder, Colorado 80301
Tax I.D. 27-0943393








